Campbell J.
Complainant filed a bill stating in substance that one William Coats, a former tenant, having been turned out of possession under a writ of restitution, complainant was put in upon a year’s lease by the landlords, or one of them, on the same day, and has since remained in possession, and raised crops still growing. That he had no knowledge of the rights of Coats, who subsequently got the proceedings reversed and obtained an order of restitution, which this bill is filed to enjoin.
There is no pretence set up in the bill that Coats is not legally entitled to the possession, and the facts alleged conclusively show the contrary. Complainant shows no title whatever beyond what any interloper might set up who had ventured to incur expenses of farming, on land to which he had no title. And even if he had shown.equities which the law could recognize, those of Coats are prior in point of time, and are also attendant upon a legal right; both of which grounds would be conclusive against the bill. The court below was correct in its decision, and its order should be affirmed.
But upon another ground, which we feel bound to notice, the decision must have been sustained, even if the bill *416had been meritorious. The injunction granted was a preliminary injunction to stay proceedings at law. It was urged that the rule and statutes imposing conditions on such injunctions only apply where the injunction is obtained by one party to a suit at law against the other. But we can see no force in this claim. A pai'ty who has a judgment has a right to enforce it, and it is just as serious an injury to him to have it stayed by one person as by another. In most eases, no one but a party would have any occasion for equitable relief, but, where there is such occasion, the effect of the stay is not changed by the character of the person suing it out; and there is no reason for allowing a third person to obstruct process on any easier terms than a party.
The rule of court concerning Injunction Masters— Rule 11% — absolutely prohibits them from granting injunctions to stay proceedings at law, without notice previously given to the adverse party. Having no jurisdiction to act without notice, the writ was actually void. It is also deserving of consideration whether the order for injunction was not broad enough to operate as a rescission of an order made by the Circuit Court. The rule does not permit the unseemly spectacle of a subordinate officer overruling the action of a Circuit Judge or Court.
It is also a general rule that no appeal will lie from an order dissolving a temporary injunction, which must always rest in the sound discretion of the Circuit Court. We do not feel called upon to inquire whether there can be any exception to this rule, as we have deemed it proper to express our views upon the other points, and our conclusion renders it unnecessary.
The order below is affirmed, with costs.
The other Justices concurred.